Voto concurrente del
Juez Asociado Señor Santana Becerra
San Juan, Puerto Rico, 25 de junio de 1970
Concurro plenamente con el Tribunal que hoy da vigencia a la garantía constitucional de un acusado a no ser puesto en riesgo de ser castigado dos veces por el mismo delito. Constitución del Estado Libre Asociado de Puerto Rico, Art. II, Sec. 11.
En varias ocasiones me he manifestado en contra de lo que para mí ha sido en años recientes una peligrosa ten-dencia de la Magistratura de Primera Instancia a disolver jurados en un proceso antes del veredicto para comenzar de nuevo, producto, en mi opinión, dicha tendencia, de la omisión de establecer el apropiado equilibrio entre las Re-glas 38(d) y 144(d) y (e) de Procedimiento Criminal de 1963 de un lado, y la anterior garantía constitucional del *254otro, sin reconocerle a ésta su mayor jerarquía, en el uso de la facultad que las referidas Reglas permiten ejercer a los jueces. Véanse mis expresiones en desacuerdo en Ortiz Báez v. Tribunal Superior, 98 D.P.R. 261 (1970); en Ríos Mora v. Tribunal Superior, 95 D.P.R. 117, pág. 126 (1967), y mis expresiones mayoritarias en Pueblo v. Arteaga Torres, 93 D.P.R. 148 (1966); Piñero Agosto v. Tribunal Superior, 94 D.P.R. 204 (1967); Soto v. Tribunal Superior, 90 D.P.R. 517 (1964).
Espero que con la decisión de hoy del Tribunal, esa peli-grosa tendencia en Primera Instancia a disolver jurados sin tomar en cuenta debidamente la garantía constitucional contra el riesgo de ser puesto dos veces en peligro de ser con-denado, desaparezca. Como se observa en la Opinión, este Tribunal tiene sentadas debidamente las normas a ser se-guidas para obtener ese adecuado equilibrio entre lo per-misible de las Reglas 38 y 144, y lo prohibido por la Cons-titución, sin que se pierda la noción de que aquéllas están subordinadas a ésta.
No obstante lo anteriormente expresado, el conceder mi voto en este caso no envuelve criterio de mi parte, el cual me reservo para el momento apropiado, en lo que respecta a si fue error sustancial o no el que se divulgara en el juicio cómo estaban divididos los jurados para condenar y para absolver. No creo necesario resolver y expresarme sobre tal punto para resolver lo pertinente a la exposición por más de una vez.
Al peticionario se le quebrantó su garantía constitucional contra la exposición por más de una vez desde el momento mismo en que sin su consentimiento — consentimiento éste que de haberlo, debe ser inequívoco, inteligentemente dado, y sin lugar a dudas como ocurre siempre que se renuncia a una garantía constitucional — o contra su voluntad, se disol-vió el jurado en este caso antes de veredicto, sin que ésta fuera una de las situaciones constitucionalmente permisibles. *255El que la divulgación constituyera error sustancial, ello no afectaría la cuestión constitucional envuelta. El que no cons-tituyera error sustancial, como así se resuelve en la opinión, tampoco afectaría la cuestión constitucional.
Con la anterior reserva de criterio de mi parte en cuanto al aspecto de si fue o no error la divulgación de la posición de los jurados en cuanto a inocencia o culpabilidad del peti-cionario, me adhiero al fallo.